DETAILED ACTION
In the Non-Final Rejection mailed 8/23/2021: Claims 1-20 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed 1/24/2022 has been entered: Claims 1-20 are active.
Response to Arguments
Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that the combination of Rudolf, Moody, and Woodruff fails to teach or suggest a locking mechanism comprising a mechanical feature on opposite sides of a wall of the housing, where the support portion is configured to retract along a longitudinal axis of the housing and retractably extend out of the void of the housing along the longitudinal axis of the housing since Woodruff’s design is for telescoping legs that pivot around a transverse pivot pin on a flange, the examiner respectfully disagrees. 
As detailed below, and in the previous office action, Rudolf discloses, with the exception of the support portion being locked in and unlocked from the housing by a mechanical feature on opposite sides of the housing, essentially all of the claimed structural and functional limitations of the support portion with respect to the housing, including that the support portion retracts and extends into and out of the void of the housing along the longitudinal axis of the housing. The Woodruff reference, meanwhile, was used to show that it is known in the art to utilize with a bipod support (col. 2 lines 3-9) protrusions (31) on a support portion (the legs 23-27, 33-35) and notches/through holes (32) on opposite sides (12) of a housing (10) to lock the support portion to the housing. In Woodruff, when the protrusions (31) are positioned within the holes (32), the support portion (23-27, 33-35) is locked to the housing (10), and thus prevented from moving between an extended position and a retracted position. However, pressing opposite sides of the support portion (23-27, 33-35) together against the outward bias of a spring (29) unlocks the protrusions (31) from the holes (32) to enable movement of the support portion between the extended position and the retracted position (Fig. 3; col. 2 lines 24-35). Therefore, the combination of Woodruff and Rudolf would suggest to one of ordinary skill in the art that protrusions and notches/holes as taught by Woodruff could be used to removably lock the support portion to the housing in the invention of Rudolf.
Claim Objections
Claim 1 is objected to because of the following informalities: The word “by” in line 10 should say “from”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-8 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 12 recite the limitation “a longitudinal axis of the housing” in line 4. There is insufficient antecedent basis for this limitation in the claims. A longitudinal axis of the housing was already recited in claims 1 and 11, from which claims 4 and 12 depend. As such, “a longitudinal axis of the housing” should instead say “the longitudinal axis of the housing”.
Claims 7 and 15 recite the limitation “opposite sides of the wall of the housing” in line 2. There is insufficient antecedent basis for this limitation in the claims. Opposite sides of the wall of the housing were already recited in claims 1 and 11, from which claims 7 and 15 depend. As such, “opposite sides of the wall of the housing” should instead say “the opposite sides of the wall of the housing. 
Claim 11 recites the limitation “a mechanical feature” in line 11. There is insufficient antecedent basis for this limitation in the claim. A mechanical feature was already recited in 3 of the claim, thus rendering unclear whether applicant is referencing another mechanical feature or the same mechanical feature. For examination, it was assumed that applicant intended to reference the same mechanical feature, and as such “a mechanical feature” in line 11 should instead say “the mechanical feature”.
Claims 5-6, 8, 13-14, and 16-20 are rejected for depending from an indefinite claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rudolf (US 4545660), herein referenced ‘Rudolph’, and further in view of Moody et al. (US 7409791), herein referenced ‘Moody’, and Woodruff (US 4029246), herein referenced ‘Woodruff’.
Regarding claims 1-7, 11-15 and 18, Rudolf discloses a device (Figs. 1-7), comprising: 
a housing (3) with a void (Figs. 2 and 4-5) therein and having a first end (Fig. 4; end of tube 3 adjacent body 1) and a second end (Fig. 4; end of tube 3 adjacent pin 15) opposite the first end;
a connection portion (7, 20) disposed at the first end of the housing (Figs. 2 and 4-5); and
a support portion (4) configured to move, in response to being pressed from two opposite sides, from a first configuration (Fig. 4) in which the support portion retracts along a longitudinal axis of the housing (Figs. 2 and 4-5; col. 2 lines 33-35) and is received in the void of the housing (Fig. 4) to a second configuration (Fig. 2) in which the support portion is retractably extended out of the void along the longitudinal axis of the housing (Figs. 2 and 4-5; col. 2 lines 35-38) and through an opening at the second end of the housing (Fig. 2) to form a bipod (Figs. 2 and 4-5; col. 2 lines 15-17 and 59-61);
wherein the support portion comprises two leg segments (Figs. 2 and 4-5; col. 2 lines 5-7) and an elastic element (14), and wherein the elastic element is configured to exert a force on the two leg segments to cause the two leg segments to expand in opposite directions generally radial to a longitudinal axis of the housing (col. 3 lines 3-5); and 
wherein each of the two leg segments is pivotably coupled to each other at a first distal end (Figs. 2 and 4-5; end adjacent spring 14) thereof, and wherein each of the two leg segments is configured with a respective protrusion (Fig. 4; inner protrusions of feet 5) at a second distal end (Figs. 2 and 4-5; end comprising feet 5) thereof with the respective protrusion facing a wall of the housing (Fig. 4; inner protrusions of feet 5 each extend toward an inner wall of tube 3) when the support portion is received in the void of the housing in a first configuration (Fig. 4).
Rudolf does not expressly teach wherein the connection portion is configured to couple the housing to a firearm on which the device is implementable.
Moody teaches a fore grip (1) comprising: a housing (2) with a void (14) therein, a support portion (12) configured to be received in the void of the housing (Fig. 3) and to retractably extend out of the void of the housing through an opening (8-9) at a second end of the housing to form a bipod (Fig. 4), and a connection portion (3-4) disposed at a first end of the housing and configured to couple the housing to a firearm (col. 5 lines 44-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the connection portion of Rudolf to be configured to couple the housing to a firearm as taught by Moody in order to utilize an attachable, concealable, and collapsible bipod with a firearm (Moody; col. 2 lines 7-10). 
Rudolf also does not expressly teach wherein the support portion is locked in the void of the housing by a mechanical feature on the housing when in the first configuration, wherein the support portion becomes unlocked from the mechanical feature on the housing and is extendable out of the void of the housing in response to being pressed from the two opposite sides when in the first configuration, wherein the mechanical feature comprises two notches or two through holes on opposite sides of an inner surface of the wall of the housing, and wherein the respective protrusion on each of the two leg segments is accommodated in a respective one of the two notches or through holes when the support portion is received in the void of the housing in the first configuration to lock the support portion in the housing.
Woodruff teaches a device (Figs. 1-4) comprising a bipod support (Fig. 3; col. 2 lines 3-9) defined by two legs (23-27, 33-35) pivotally positioned within a housing (10) having a void defined by sides (11-12; Figs. 3-4), where the legs are movable between a first configuration where the legs are locked within the housing (Fig. 4) and a second configuration where the legs extend out from the housing to act as the bipod support (Figs 1-2), wherein the legs comprise detents (31) thereon adapted to lock the legs in position when the detents are received within apertures (32) extending through opposite walls of the housing (Fig. 4), and wherein the legs are configured to be pressed toward each other against the bias of a spring (29) to permit enough clearance to release the detents from the apertures to unlock and enable movement of the legs (col. 2 lines 27-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the housing of the modified Rudolf to include notches or through holes in which protrusions on the support portion may be accommodated as taught by Woodruff in order to lock the support portion to the housing and unlock the support portion from the housing by pressing the support portion from two opposite sides (Woodruff; col. 2 lines 18-21, 27-30, and 34-35).
Regarding claims 8 and 16, the modified Rudolf discloses wherein the elastic element comprises a torsion spring (14; Figs. 2 and 4-5; col. 3 lines 3-5).
Regarding claim 17, the modified Rudolf does not expressly teach wherein the elastic element comprises a compression spring.
Woodruff teaches a device (Figs. 1-4) comprising a bipod support (Fig. 3; col. 3 lines 3-9) defined by two legs (23-27, 33-35) pivotally positioned within a housing (10) having a void defined by sides (11-12; Figs. 3-4), wherein the legs are biased outward by an elastic element (29) comprising a compression spring (col. 2 lines 12-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the torsion spring of the modified Rudolf with a compression spring as taught by Woodruff in order to bias the two leg segments away from each other when the support portion is in the second configuration (Woodruff; col. 2 lines 14-18) and since the torsion and compression springs were art-recognized equivalents before the effective filing date of the claimed invention. Inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the art to substitute one for the other. In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
Regarding claims 9 and 19, Moody, as applied above, discloses wherein the connection portion is configured to couple the housing to a section of a Picatinny rail or a Weaver rail on the firearm (col. 2 lines 25-28).
Regarding claims 10 and 20, the modified Rudolf discloses a pin (15) disposed diagonally across the opening in the void of the housing at the second end of the housing (col. 2 lines 44-47), wherein the pin prevents the support portion from moving completely out of the housing (col. 3 lines 5-8).
Conclusion
Claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641